 

Exhibit 10.12

 

OMNIBUS ASSIGNMENT AND AMENDMENT OF MANAGEMENT AGREEMENT

 

This Omnibus Assignment and Amendment of Management Agreement (“Assignment”) is
made, effective as of March 31, 2017 (the “Effective Date”), by and between (1)
American Realty Capital Hospitality Grace Portfolio, LLC, a Delaware limited
liability company, whose principal place of business is 405 Park Avenue, New
York, NY 10022 (“Assignor”); (2) ARC Hospitality Portfolio I HIL TRS, LLC, a
Delaware limited liability company, ARC Hospitality Portfolio I NTC HIL TRS, LP,
a Delaware limited partnership, ARC Hospitality Portfolio II HIL TRS, LLC, a
Delaware limited liability company, and ARC Hospitality Portfolio II NTC HIL
TRS, LP, a Delaware limited partnership, the principal place of business of each
of which is 3950 University Drive, Suite 301, Fairfax, Virginia 22030
(collectively, “Assignee”); and (3) Hampton Inns Management LLC, a Delaware
limited liability company, and HOMEWOOD SUITES Management LLC, a Delaware
limited liability company, the principal place of business of each of which is
7930 Jones Branch Drive, Suite 1100, McLean, Virginia 22102 (collectively,
“Manager”).

 

RECITATIONS

 

WHEREAS, Assignee is the operating lessee of the Hotels listed on Exhibit A
hereto (collectively, “Hotels”), pursuant to leases (collectively, “Leases”)
between Assignee and the entities listed as “REIT Property Owner Entity” on
Exhibit A hereto (collectively, “Property Owners”), which are the owners of the
respective listed Hotels;

 

WHEREAS, Assignor and Assignee have entered into those certain management
agreements by and between the entities listed as “Owner Management Agreement
Parties” with respect to each Hotel on Exhibit A hereto, dated as of February
27, 2015 (collectively, “Owner Management Agreements”), pursuant to which the
Assignee has, among other things, appointed Assignor as Assignee’s exclusive
agent to supervise, direct, and control management and operation of the Hotels
pursuant to the terms thereof;

 

WHEREAS, Assignor and Manager are parties to those certain Management Agreements
(collectively, “Management Agreements”), dated February 27, 2015 with respect to
the management of the Hotels, as clarified effective January 1, 2016 by that
certain Omnibus 2016 Incentive Fee Implementation;

 

WHEREAS, Assignor, Assignee, Property Owners, and Manager have entered into
those certain Owner Agreements dated as of February 27, 2015 (collectively,
“Owner Agreements”) governing certain rights and obligations as between the
entities listed as “Owner Agreement Parties” with respect to each Hotel on
Exhibit A hereto, in connection with the Leases, the Management Agreements, and
the Owner Management Agreements;

 

WHEREAS, Assignor and Assignee are, contemporaneously with execution of this
Assignment, terminating the Owner Management Agreements, and in connection
therewith, Assignor desires to assign its rights and obligations under the
Management Agreements, Assignee desires to accept the assignment of Assignor’s
rights and obligations under the Management Agreements, as amended by this
Assignment, and Manager desires to acknowledge and consent to such assignment;
and

 

 

 

 

NOW THEREFORE, in consideration of the foregoing recitals and the premises and
the mutual covenants herein contained and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, the parties hereto agree as follows:

 

1.Effective as of the Effective Date, Assignor hereby assigns, transfers and
conveys to the applicable Assignee set forth opposite the name of the applicable
Hotel on Exhibit B hereto all of Assignor’s rights, title and obligations in, to
and under the Management Agreements for such Hotels, and such Assignee hereby
accepts and assumes all such rights under such Management Agreements and assumes
all obligations and liabilities of Assignor under such Management Agreements.
Manager hereby consents to such assignment and assumption.

 

2.Each of Assignee and Manager agrees that each of the Management Agreements are
hereby amended as follows:

 

a.All references to “Owner” and/or “Lessee” shall hereafter be deemed to refer
to the applicable Assignee set forth opposite the name of the applicable Hotel
on Exhibit B hereto. References to both “Owner” and “Lessee” in any single
sentence shall each be deemed to refer to the applicable Assignee set forth
opposite the name of the applicable Hotel on Exhibit B hereto.

 

b.In the fourth line of the Preamble of each of the Management Agreements,
“(hereinafter referred to as “Owner”)” is replaced with “(hereinafter referred
to as “Owner” and/or “Lessee”).

 

c.In the first “Whereas” clause, the following words are deleted: “an Affiliate
(defined below) of [Assignee entity name] (the “Lessee”),”.

 

d.The second “Whereas” clause is deleted in its entirety.

 

e.In the third “Whereas” clause, the reference to the “Owner Management
Agreement” at the end of the sentence is deleted.

 

f.In Section 2.3, the reference to “(or Lessee as directed by Owner”) is
deleted.

 

g.In Section 6.2, the last sentence is deleted.

 

h.In Sections 10.1 and 10.2, the reference to “, or cause Lessee to obtain and
maintain,” is deleted.

 

i.In Section 10.3, the reference to “or causing Lessee to maintain insurance
meeting the requirements of this Section 10.3” is deleted.

 

 2 

 

 

j.In Section 10.5, the reference to “or cause Lessee to obtain and continuously
maintain,” is deleted.

 

k.In Section 10.7:

 

i.the second sentence shall be deleted and replaced with the following: “Any
insurance policies obtained by Owner shall show Owner as the principal or first
named insured and Manager as an additional insured, along with other entities as
are named in the Brand Insurance Requirements.”; and

 

ii.the third sentence is deleted.

 

l.In Section 11.2.A(iii) the reference to “(and/or Property Owner or Lessee)” is
deleted and replaced with “(and/or Property Owner with respect to Manager’s
right to terminate)”.

 

m.The following is added as a new Section 11.2.D. to the Management Agreements
for the Hotels listed under “ENN I” in the “Portfolio Column” of Exhibit A
hereto:

 

Notwithstanding anything herein to the contrary, in the event that W2007 Equity
Inns Senior Mezz, LLC, or its successor or assign (“Preferred Equity Holder”),
delivers notice to Management Company that a “Changeover Event” has occurred
under the Amended and Restated Limited Liability Company Agreement of ARC
Hospitality Portfolio I Holdco, LLC, dated February 27, 2015, which notice shall
be definitive hereunder as to whether a “Changeover Event” has occurred for
purposes of this Agreement, and upon which Management Company shall be required
and entitled to rely, Management Company agrees that Preferred Equity Holder may
exercise Owner’s termination right under Section 11.2.B.(vi) by written notice
(which may be incorporated in the initial notice as to the occurrence of a
Changeover Event), effective no less than ninety (90) days and no more than one
hundred and fifty (150) days thereafter as specified in said notice, without the
payment by Preferred Equity Holder of any termination fee, penalty, accrued and
unpaid Base Management Fees or Incentive Fees or any other fees, commissions or
other amounts payable or reimbursable to Management Company under this
Management Agreement (though Owner shall remain liable for any of the same as to
which it is otherwise obligated under this Agreement).  The parties hereby agree
and acknowledge that the Preferred Equity Holder shall be an express third party
beneficiary of this Management Agreement and entitled to enforce the provisions
hereof in accordance with the terms set forth herein.  Management Company
acknowledges that the provisions of this Section 11.2.D. were a material
component of the consideration received by Owner for entering into this
Agreement.

 

 3 

 

 

n.The following is added as a new Section 11.2.D. to the Management Agreements
for the Hotels listed under “ENN II” in the “Portfolio Column” of Exhibit A
hereto:

 

Notwithstanding anything herein to the contrary, in the event that W2007 Equity
Inns Senior Mezz, LLC, or its successor or assign (“Preferred Equity Holder”),
delivers notice to Management Company that a “Changeover Event” has occurred
under the Amended and Restated Limited Liability Company Agreement of ARC
Hospitality Portfolio II Holdco, LLC, dated February 27, 2015, which notice
shall be definitive hereunder as to whether a “Changeover Event” has occurred
for purposes of this Agreement, and upon which Management Company shall be
required and entitled to rely, Management Company agrees that Preferred Equity
Holder may exercise Owner’s termination right under Section 11.2.B.(vi) by
written notice (which may be incorporated in the initial notice as to the
occurrence of a Changeover Event), effective no less than ninety (90) days and
no more than one hundred and fifty (150) days thereafter as specified in said
notice, without the payment by Preferred Equity Holder of any termination fee,
penalty, accrued and unpaid Base Management Fees or Incentive Fees or any other
fees, commissions or other amounts payable or reimbursable to Management Company
under this Management Agreement (though Owner shall remain liable for any of the
same as to which it is otherwise obligated under this Agreement).  The parties
hereby agree and acknowledge that the Preferred Equity Holder shall be an
express third party beneficiary of this Management Agreement and entitled to
enforce the provisions hereof in accordance with the terms set forth herein. 
Management Company acknowledges that the provisions of this Section 11.2.D. were
a material component of the consideration received by Owner for entering into
this Agreement.

 

o.In Section 13.1(b)(i):

 

i.the reference to “permit Lessee to” in the first sentence is deleted; and

 

ii.the last two sentences are deleted.

 

p.In Section 16.9, the “Owner” section is replaced with

To Owner:

ARC Hospitality Portfolio I HIL TRS, LLC

ARC Hospitality Portfolio I NTC HIL TRS, LP

ARC Hospitality Portfolio II HIL TRS, LLC

ARC Hospitality Portfolio II NTC HIL TRS LP

3950 University Drive, Suite 301

Fairfax, Virginia 22030

Attention: General Counsel

 

 4 

 

 

3.With respect to the Owner Agreements:

 

a.The parties acknowledge that each Contractor Agreement (as defined in each
Owner Agreement) has been terminated but each Lease (as defined in the Owner
Agreement) remains in effect.

 

b.Accordingly, pursuant to Sections 5.(A) and 5.(B) thereof, Assignee hereby
recognizes Manager’s rights under the Management Agreements, and agrees that
Manager shall not be named as a party in any eviction or other possessory action
or proceeding, and that Manager shall not be disturbed in its right to manage
the Hotel pursuant to (and subject to the terms of) the Management Agreement;
and

 

c.Assignee and Manager acknowledge that this Assignment satisfies Assignee’s
obligations under Section 5(c)(i) thereof.

 

d.Each Property Owner, Manager and Assignee reaffirms their applicable rights
and obligations under the applicable Owner Agreement set opposite their names on
Exhibit A which such Owner Agreements remain in full force and effect as between
the applicable Property Owner, Manager and Assignee but with Sections 1 through
16 of each Owner Agreement deemed amended and restated as set forth on Exhibit
C.

 

4.Except as specifically modified by this Assignment, all of the provisions of
the Management Agreements are unchanged and continue in full force and effect.
In the event of any conflicts between any Management Agreement and this
Assignment, this Assignment shall control.

 

5.This Assignment is executed by, and shall be binding upon and inure to the
benefit of, the parties hereto and each of their respective administrators,
personal representatives, legal representatives, heirs, successors and permitted
assigns. None of the provisions of this Assignment shall be for the benefit of
or enforceable by any other person.

 

6.This Assignment may not be amended nor may any rights hereunder be waived
except by an instrument in writing signed by the parties sought to be charged
with such amendment or waiver.

 

7.This Assignment may be executed in counterparts, all of which taken together
shall constitute one and the same instrument and each of which shall be deemed
an original instrument as against any party who has signed it. Each party may
execute this Assignment via a facsimile (or transmission of a .pdf file) of this
Assignment. In addition, facsimile or .pdf signatures of authorized signatories
of the parties shall be valid and binding and delivery of a facsimile or .pdf
signature by any party shall constitute due execution and delivery of this
Assignment.

 

[Signatures appear on the following page]

 

 5 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed and delivered by their duly authorized officers as of the Effective
Date.

 

WITNESS:   ASSIGNOR:               American Realty Capital Hospitality Grace
Portfolio, LLC,     a Delaware limited liability company          /s/ Daneale
Erickson   By: /s/ James A. Tanaka   Daneale Erickson     Name:  

James A. Tanaka 

        Title: Authorized Signatory  

  



WITNESS:   ASSIGNEES:               ARC Hospitality Portfolio I HIL TRS, LLC, a
Delaware limited liability company          /s/ Daneale Erickson   By: /s/ Paul
C. Hughes   Daneale Erickson     Name:   Paul C. Hughes         Title:
Authorized Signatory         Date: March 17, 2017  

 

    ARC Hospitality Portfolio I NTC HIL TRS, LP, a Delaware limited partnership
            By: ARC HOSPITALITY PORTFOLIO I NTC TRS GP, LLC, its general partner
           /s/ Daneale Erickson   By: /s/ Paul C. Hughes   Daneale Erickson    
Name:   Paul C. Hughes         Title: Authorized Signatory         Date: March
17, 2017  

 

 

 

 

    ARC Hospitality Portfolio II HIL TRS, LLC, a Delaware limited liability
company            /s/ Daneale Erickson   By: /s/ Paul C. Hughes   Daneale
Erickson     Name:   Paul C. Hughes         Title: Authorized Signatory        
Date: March 17, 2017                   ARC Hospitality Portfolio II NTC HIL TRS,
LP, a Delaware limited partnership               By: ARC HOSPITALITY PORTFOLIO
II NTC TRS GP, LLC, its general partner            /s/ Daneale Erickson   By:
/s/ Paul C. Hughes   Daneale Erickson     Name:   Paul C. Hughes         Title:
Authorized Signatory         Date: March 17, 2017  

 

WITNESS:   PROPERTY OWNERS (solely for purposes of the Owner Agreement
amendments):             ARC Hospitality Portfolio I Owner, LLC,     a Delaware
limited liability company          /s/ Daneale Erickson   By: /s/ Paul C. Hughes
  Daneale Erickson     Name:   Paul C. Hughes         Title: Authorized
Signatory                 ARC Hospitality Portfolio I GBGL Owner, LLC,     a
Delaware limited liability company            /s/ Daneale Erickson   By: /s/
Paul C. Hughes   Daneale Erickson     Name:   Paul C. Hughes         Title:
Authorized Signatory  

 

 2 

 

 

    ARC Hospitality Portfolio I BHGL Owner, LLC,     a Delaware limited
liability company            /s/ Daneale Erickson   By: /s/ Paul C. Hughes  
Daneale Erickson     Name:   Paul C. Hughes         Title: Authorized Signatory
                ARC Hospitality Portfolio I NFGL Owner, LLC,     a Delaware
limited liability company            /s/ Daneale Erickson   By: /s/ Paul C.
Hughes   Daneale Erickson     Name:   Paul C. Hughes         Title: Authorized
Signatory                 ARC Hospitality Portfolio I PXGL Owner, LLC,     a
Delaware limited liability company            /s/ Daneale Erickson   By: /s/
Paul C. Hughes   Daneale Erickson     Name:   Paul C. Hughes         Title:
Authorized Signatory                 ARC Hospitality Portfolio I NTC Owner, LP,
    a Delaware limited partnership            /s/ Daneale Erickson   By: /s/
Paul C. Hughes   Daneale Erickson     Name:   Paul C. Hughes         Title:
Authorized Signatory  

 

 3 

 

 

    ARC Hospitality Portfolio II Owner, LLC     a Delaware limited liability
company            /s/ Daneale Erickson   By: /s/ Paul C. Hughes   Daneale
Erickson     Name:   Paul C. Hughes         Title: Authorized Signatory        
        ARC Hospitality Portfolio II NTC Owner, LP,     a Delaware limited
partnership            /s/ Daneale Erickson   By: /s/ Paul C. Hughes   Daneale
Erickson     Name:   Paul C. Hughes         Title: Authorized Signatory        
    WITNESS:   MANAGERS:               Hampton Inns Management LLC,     a
Delaware limited liability company               By: Hilton Domestic Operating
Company Inc.,         a Delaware corporation, as “operator”              /s/
Michelle D. Koh   By: /s/ William Fortier   Michelle D. Koh     Name:   William
Fortier         Title: Senior Vice President                 HOMEWOOD SUITES
Management LLC,     a Delaware limited liability company             By: Hilton
Domestic Operating Company Inc.,         a Delaware corporation, as “operator”  
           /s/ Michelle D. Koh   By: /s/ William Fortier   Michelle D. Koh    
Name:   William Fortier         Title: Senior Vice President  

 

 4 

 

 

EXHIBIT A

 



PORT- FOLIO HOTEL NAME REIT LESSEE ENTITY HILTON MANAGER ENTITY REIT PROPERTY
OWNER ENTITY OWNER MANAGEMENT AGREEMENT PARTIES OWNER AGREEMENT PARTIES ENN I
Hampton Inn & Suites Boynton Beach ARC Hospitality Portfolio I HIL TRS, LLC
Hampton Inns Management LLC ARC Hospitality Portfolio I Owner, LLC ARC
Hospitality Portfolio I HIL TRS, LLC & American Realty Capital Hospitality Grace
Portfolio, LLC ARC Hospitality Portfolio I Owner, LLC, ARC Hospitality Portfolio
I HIL TRS, LLC, American Realty Capital Hospitality Grace Portfolio, LLC &
Hampton Inns Management LLC ENN I Hampton Inn & Suites Colorado Springs Air
Force Academy I-25 North ARC Hospitality Portfolio I HIL TRS, LLC Hampton Inns
Management LLC ARC Hospitality Portfolio I Owner, LLC ARC Hospitality Portfolio
I HIL TRS, LLC & American Realty Capital Hospitality Grace Portfolio, LLC ARC
Hospitality Portfolio I Owner, LLC, ARC Hospitality Portfolio I HIL TRS, LLC,
American Realty Capital Hospitality Grace Portfolio, LLC & Hampton Inns
Management LLC ENN I Hampton Inn Albany-Wolf Road (Airport) ARC Hospitality
Portfolio I HIL TRS, LLC Hampton Inns Management LLC ARC Hospitality Portfolio I
Owner, LLC ARC Hospitality Portfolio I HIL TRS, LLC & American Realty Capital
Hospitality Grace Portfolio, LLC ARC Hospitality Portfolio I Owner, LLC, ARC
Hospitality Portfolio I HIL TRS, LLC, American Realty Capital Hospitality Grace
Portfolio, LLC & Hampton Inns Management LLC ENN I Hampton Inn Baltimore/Glen
Burnie ARC Hospitality Portfolio I HIL TRS, LLC Hampton Inns Management LLC ARC
Hospitality Portfolio I GBGL Owner, LLC ARC Hospitality Portfolio I HIL TRS, LLC
& American Realty Capital Hospitality Grace Portfolio, LLC ARC Hospitality
Portfolio I GBGL Owner, LLC, ARC Hospitality Portfolio I HIL TRS, LLC, American
Realty Capital Hospitality Grace Portfolio, LLC & Hampton Inns Management LLC
ENN I Hampton Inn Beckley ARC Hospitality Portfolio I HIL TRS, LLC Hampton Inns
Management LLC ARC Hospitality Portfolio I Owner, LLC ARC Hospitality Portfolio
I HIL TRS, LLC & American Realty Capital Hospitality Grace Portfolio, LLC ARC
Hospitality Portfolio I Owner, LLC, ARC Hospitality Portfolio I HIL TRS, LLC,
American Realty Capital Hospitality Grace Portfolio, LLC & Hampton Inns
Management LLC ENN I Hampton Inn Birmingham/Mountain Brook ARC Hospitality
Portfolio I HIL TRS, LLC Hampton Inns Management LLC ARC Hospitality Portfolio I
BHGL Owner, LLC ARC Hospitality Portfolio I HIL TRS, LLC & American Realty
Capital Hospitality Grace Portfolio, LLC ARC Hospitality Portfolio I BHGL Owner,
LLC, ARC Hospitality Portfolio I HIL TRS, LLC, American Realty Capital
Hospitality Grace Portfolio, LLC & Hampton Inns Management LLC ENN I Hampton Inn
Boca Raton ARC Hospitality Portfolio I HIL TRS, LLC Hampton Inns Management LLC
ARC Hospitality Portfolio I Owner, LLC ARC Hospitality Portfolio I HIL TRS, LLC
& American Realty Capital Hospitality Grace Portfolio, LLC ARC Hospitality
Portfolio I Owner, LLC, ARC Hospitality Portfolio I HIL TRS, LLC, American
Realty Capital Hospitality Grace Portfolio, LLC & Hampton Inns Management LLC
ENN I Hampton Inn Boca Raton – Deerfield Beach ARC Hospitality Portfolio I HIL
TRS, LLC Hampton Inns Management LLC ARC Hospitality Portfolio I Owner, LLC ARC
Hospitality Portfolio I HIL TRS, LLC & American Realty Capital Hospitality Grace
Portfolio, LLC ARC Hospitality Portfolio I Owner, LLC, ARC Hospitality Portfolio
I HIL TRS, LLC, American Realty Capital Hospitality Grace Portfolio, LLC &
Hampton Inns Management LLC ENN I Hampton Inn Charleston- Airport/Coliseum ARC
Hospitality Portfolio I HIL TRS, LLC Hampton Inns Management LLC ARC Hospitality
Portfolio I Owner, LLC ARC Hospitality Portfolio I HIL TRS, LLC & American
Realty Capital Hospitality Grace Portfolio, LLC ARC Hospitality Portfolio I
Owner, LLC, ARC Hospitality Portfolio I HIL TRS, LLC, American Realty Capital
Hospitality Grace Portfolio, LLC & Hampton Inns Management LLC ENN I Hampton Inn
Chattanooga-Airport/I- 75 ARC Hospitality Portfolio I HIL TRS, LLC Hampton Inns
Management LLC ARC Hospitality Portfolio I Owner, LLC ARC Hospitality Portfolio
I HIL TRS, LLC & American Realty Capital Hospitality Grace Portfolio, LLC ARC
Hospitality Portfolio I Owner, LLC, ARC Hospitality Portfolio I HIL TRS, LLC,
American Realty Capital Hospitality Grace Portfolio, LLC & Hampton Inns
Management LLC ENN I Hampton Inn Chicago/Gurnee ARC Hospitality Portfolio I HIL
TRS, LLC Hampton Inns Management LLC ARC Hospitality Portfolio I Owner, LLC ARC
Hospitality Portfolio I HIL TRS, LLC & American Realty Capital Hospitality Grace
Portfolio, LLC ARC Hospitality Portfolio I Owner, LLC, ARC Hospitality Portfolio
I HIL TRS, LLC, American Realty Capital Hospitality Grace Portfolio, LLC &
Hampton Inns Management LLC ENN I Hampton Inn Cleveland/Westlake ARC Hospitality
Portfolio I HIL TRS, LLC Hampton Inns Management LLC ARC Hospitality Portfolio I
Owner, LLC ARC Hospitality Portfolio I HIL TRS, LLC & American Realty Capital
Hospitality Grace Portfolio, LLC ARC Hospitality Portfolio I Owner, LLC, ARC
Hospitality Portfolio I HIL TRS, LLC, American Realty Capital Hospitality Grace
Portfolio, LLC & Hampton Inns Management LLC ENN I Hampton Inn Columbia - I-26
Airport ARC Hospitality Portfolio I HIL TRS, LLC Hampton Inns Management LLC ARC
Hospitality Portfolio I Owner, LLC ARC Hospitality Portfolio I HIL TRS, LLC &
American Realty Capital Hospitality Grace Portfolio, LLC ARC Hospitality
Portfolio I Owner, LLC, ARC Hospitality Portfolio I HIL TRS, LLC, American
Realty Capital Hospitality Grace Portfolio, LLC & Hampton Inns Management LLC
ENN I Hampton Inn Columbus/Dublin ARC Hospitality Portfolio I HIL TRS, LLC
Hampton Inns Management LLC ARC Hospitality Portfolio I Owner, LLC ARC
Hospitality Portfolio I HIL TRS, LLC & American Realty Capital Hospitality Grace
Portfolio, LLC ARC Hospitality Portfolio I Owner, LLC, ARC Hospitality Portfolio
I HIL TRS, LLC, American Realty Capital Hospitality Grace Portfolio, LLC &
Hampton Inns Management LLC ENN I Hampton Inn Columbus-Airport ARC Hospitality
Portfolio I HIL TRS, LLC Hampton Inns Management LLC ARC Hospitality Portfolio I
Owner, LLC ARC Hospitality Portfolio I HIL TRS, LLC & American Realty Capital
Hospitality Grace Portfolio, LLC ARC Hospitality Portfolio I Owner, LLC, ARC
Hospitality Portfolio I HIL TRS, LLC, American Realty Capital Hospitality Grace
Portfolio, LLC & Hampton Inns Management LLC ENN I Hampton Inn Detroit/Madison
Heights/South Troy ARC Hospitality Portfolio I HIL TRS, LLC Hampton Inns
Management LLC ARC Hospitality Portfolio I Owner, LLC ARC Hospitality Portfolio
I HIL TRS, LLC & American Realty Capital Hospitality Grace Portfolio, LLC ARC
Hospitality Portfolio I Owner, LLC, ARC Hospitality Portfolio I HIL TRS, LLC,
American Realty Capital Hospitality Grace Portfolio, LLC & Hampton Inns
Management LLC ENN I Hampton Inn Detroit/Northville ARC Hospitality Portfolio I
HIL TRS, LLC Hampton Inns Management LLC ARC Hospitality Portfolio I Owner, LLC
ARC Hospitality Portfolio I HIL TRS, LLC & American Realty Capital Hospitality
Grace Portfolio, LLC ARC Hospitality Portfolio I Owner, LLC, ARC Hospitality
Portfolio I HIL TRS, LLC, American Realty Capital Hospitality Grace Portfolio,
LLC & Hampton Inns Management LLC ENN I Hampton Inn Kansas City/Overland Park
ARC Hospitality Portfolio I HIL TRS, LLC Hampton Inns Management LLC ARC
Hospitality Portfolio I Owner, LLC ARC Hospitality Portfolio I HIL TRS, LLC &
American Realty Capital Hospitality Grace Portfolio, LLC ARC Hospitality
Portfolio I Owner, LLC, ARC Hospitality Portfolio I HIL TRS, LLC, American
Realty Capital Hospitality Grace Portfolio, LLC & Hampton Inns Management LLC
ENN I Hampton Inn Kansas City-Airport ARC Hospitality Portfolio I HIL TRS, LLC
Hampton Inns Management LLC ARC Hospitality Portfolio I Owner, LLC ARC
Hospitality Portfolio I HIL TRS, LLC & American Realty Capital Hospitality Grace
Portfolio, LLC ARC Hospitality Portfolio I Owner, LLC, ARC Hospitality Portfolio
I HIL TRS, LLC, American Realty Capital Hospitality Grace Portfolio, LLC &
Hampton Inns Management LLC ENN I Hampton Inn Memphis-Poplar ARC Hospitality
Portfolio I HIL TRS, LLC Hampton Inns Management LLC ARC Hospitality Portfolio I
Owner, LLC ARC Hospitality Portfolio I HIL TRS, LLC & American Realty Capital
Hospitality Grace Portfolio, LLC ARC Hospitality Portfolio I Owner, LLC, ARC
Hospitality Portfolio I HIL TRS, LLC, American Realty Capital Hospitality Grace
Portfolio, LLC & Hampton Inns Management LLC ENN I Hampton Inn Morgantown ARC
Hospitality Portfolio I HIL TRS, LLC Hampton Inns Management LLC ARC Hospitality
Portfolio I Owner, LLC ARC Hospitality Portfolio I HIL TRS, LLC & American
Realty Capital Hospitality Grace Portfolio, LLC ARC Hospitality Portfolio I
Owner, LLC, ARC Hospitality Portfolio I HIL TRS, LLC, American Realty Capital
Hospitality Grace Portfolio, LLC & Hampton Inns Management LLC ENN I Hampton Inn
Norfolk-Naval Base ARC Hospitality Portfolio I HIL TRS, LLC Hampton Inns
Management LLC ARC Hospitality Portfolio I NFGL Owner, LLC ARC Hospitality
Portfolio I HIL TRS, LLC & American Realty Capital Hospitality Grace Portfolio,
LLC ARC Hospitality Portfolio I NFGL Owner, LLC, ARC Hospitality Portfolio I HIL
TRS, LLC, American Realty Capital Hospitality Grace Portfolio, LLC & Hampton
Inns Management LLC ENN I Hampton Inn Palm Beach Gardens ARC Hospitality
Portfolio I HIL TRS, LLC Hampton Inns Management LLC ARC Hospitality Portfolio I
Owner, LLC ARC Hospitality Portfolio I HIL TRS, LLC & American Realty Capital
Hospitality Grace Portfolio, LLC ARC Hospitality Portfolio I Owner, LLC, ARC
Hospitality Portfolio I HIL TRS, LLC, American Realty Capital Hospitality Grace
Portfolio, LLC & Hampton Inns Management LLC

 

  



 

 



 

EXHIBIT A

 



PORT- FOLIO HOTEL NAME REIT LESSEE ENTITY HILTON MANAGER ENTITY REIT PROPERTY
OWNER ENTITY OWNER MANAGEMENT AGREEMENT PARTIES OWNER AGREEMENT PARTIES ENN I
Hampton Inn Pickwick Dam - at Shiloh Falls ARC Hospitality Portfolio I HIL TRS,
LLC Hampton Inns Management LLC ARC Hospitality Portfolio I Owner, LLC ARC
Hospitality Portfolio I HIL TRS, LLC & American Realty Capital Hospitality Grace
Portfolio, LLC ARC Hospitality Portfolio I Owner, LLC, ARC Hospitality Portfolio
I HIL TRS, LLC, American Realty Capital Hospitality Grace Portfolio, LLC &
Hampton Inns Management LLC ENN I Hampton Inn Scranton at Montage Mountain ARC
Hospitality Portfolio I HIL TRS, LLC Hampton Inns Management LLC ARC Hospitality
Portfolio I Owner, LLC ARC Hospitality Portfolio I HIL TRS, LLC & American
Realty Capital Hospitality Grace Portfolio, LLC ARC Hospitality Portfolio I
Owner, LLC, ARC Hospitality Portfolio I HIL TRS, LLC, American Realty Capital
Hospitality Grace Portfolio, LLC & Hampton Inns Management LLC ENN I Hampton Inn
St. Louis/Westport ARC Hospitality Portfolio I HIL TRS, LLC Hampton Inns
Management LLC ARC Hospitality Portfolio I Owner, LLC ARC Hospitality Portfolio
I HIL TRS, LLC & American Realty Capital Hospitality Grace Portfolio, LLC ARC
Hospitality Portfolio I Owner, LLC, ARC Hospitality Portfolio I HIL TRS, LLC,
American Realty Capital Hospitality Grace Portfolio, LLC & Hampton Inns
Management LLC ENN I Hampton Inn State College ARC Hospitality Portfolio I HIL
TRS, LLC Hampton Inns Management LLC ARC Hospitality Portfolio I Owner, LLC ARC
Hospitality Portfolio I HIL TRS, LLC & American Realty Capital Hospitality Grace
Portfolio, LLC ARC Hospitality Portfolio I Owner, LLC, ARC Hospitality Portfolio
I HIL TRS, LLC, American Realty Capital Hospitality Grace Portfolio, LLC &
Hampton Inns Management LLC ENN I Hampton Inn West Palm Beach Florida Turnpike
ARC Hospitality Portfolio I HIL TRS, LLC Hampton Inns Management LLC ARC
Hospitality Portfolio I Owner, LLC ARC Hospitality Portfolio I HIL TRS, LLC &
American Realty Capital Hospitality Grace Portfolio, LLC ARC Hospitality
Portfolio I Owner, LLC, ARC Hospitality Portfolio I HIL TRS, LLC, American
Realty Capital Hospitality Grace Portfolio, LLC & Hampton Inns Management LLC
ENN I Homewood Suites by Hilton Hartford/Windsor Locks ARC Hospitality Portfolio
I HIL TRS, LLC Homewood Suites Management LLC ARC Hospitality Portfolio I Owner,
LLC ARC Hospitality Portfolio I HIL TRS, LLC & American Realty Capital
Hospitality Grace Portfolio, LLC ARC Hospitality Portfolio I Owner, LLC, ARC
Hospitality Portfolio I HIL TRS, LLC, American Realty Capital Hospitality Grace
Portfolio, LLC & Homewood Suites Management LLC ENN I Homewood Suites by Hilton
Memphis-Germantown ARC Hospitality Portfolio I HIL TRS, LLC Homewood Suites
Management LLC ARC Hospitality Portfolio I Owner, LLC ARC Hospitality Portfolio
I HIL TRS, LLC & American Realty Capital Hospitality Grace Portfolio, LLC ARC
Hospitality Portfolio I Owner, LLC, ARC Hospitality Portfolio I HIL TRS, LLC,
American Realty Capital Hospitality Grace Portfolio, LLC & Homewood Suites
Management LLC ENN I Homewood Suites by Hilton Phoenix-Biltmore ARC Hospitality
Portfolio I HIL TRS, LLC Homewood Suites Management LLC ARC Hospitality
Portfolio I PXGL Owner, LLC ARC Hospitality Portfolio I HIL TRS, LLC & American
Realty Capital Hospitality Grace Portfolio, LLC ARC Hospitality Portfolio I PXGL
Owner, LLC, ARC Hospitality Portfolio I HIL TRS, LLC, American Realty Capital
Hospitality Grace Portfolio, LLC & Homewood Suites Management LLC ENN I Hampton
Inn Charlotte/Gastonia ARC Hospitality Portfolio I NTC HIL TRS, LP Hampton Inns
Management LLC ARC Hospitality Portfolio I NTC Owner, LP ARC Hospitality
Portfolio I NTC HIL TRS, LP & American Realty Capital Hospitality Grace
Portfolio, LLC ARC Hospitality Portfolio I NTC Owner, LP, ARC Hospitality
Portfolio I NTC HIL TRS, LP, American Realty Capital Hospitality Grace
Portfolio, LLC & Hampton Inns Management LLC ENN I Hampton Inn Dallas -Addison
ARC Hospitality Portfolio I NTC HIL TRS, LP Hampton Inns Management LLC ARC
Hospitality Portfolio I NTC Owner, LP ARC Hospitality Portfolio I NTC HIL TRS,
LP & American Realty Capital Hospitality Grace Portfolio, LLC ARC Hospitality
Portfolio I NTC Owner, LP, ARC Hospitality Portfolio I NTC HIL TRS, LP, American
Realty Capital Hospitality Grace Portfolio, LLC & Hampton Inns Management LLC
ENN I Hampton Inn Fayetteville I-95 10/25/2007 ARC Hospitality Portfolio I NTC
HIL TRS, LP Hampton Inns Management LLC ARC Hospitality Portfolio I NTC Owner,
LP ARC Hospitality Portfolio I NTC HIL TRS, LP & American Realty Capital
Hospitality Grace Portfolio, LLC ARC Hospitality Portfolio I NTC Owner, LP, ARC
Hospitality Portfolio I NTC HIL TRS, LP, American Realty Capital Hospitality
Grace Portfolio, LLC & Hampton Inns Management LLC ENN I Homewood Suites by
Hilton San Antonio-Northwest ARC Hospitality Portfolio I NTC HIL TRS, LP
Homewood Suites Management LLC ARC Hospitality Portfolio I NTC Owner, LP ARC
Hospitality Portfolio I NTC HIL TRS, LP & American Realty Capital Hospitality
Grace Portfolio, LLC ARC Hospitality Portfolio I NTC Owner, LP, ARC Hospitality
Portfolio I NTC HIL TRS, LP, American Realty Capital Hospitality Grace
Portfolio, LLC & Homewood Suites Management LLC ENN II Hampton Inn
Chicago/Naperville ARC Hospitality Portfolio II HIL TRS, LLC Hampton Inns
Management LLC ARC Hospitality Portfolio II Owner, LLC ARC Hospitality Portfolio
II HIL TRS, LLC & American Realty Capital Hospitality Grace Portfolio, LLC ARC
Hospitality Portfolio II HIL TRS, LLC, ARC Hospitality Portfolio II Owner, LLC ,
American Realty Capital Hospitality Grace Portfolio, LLC & Hampton Inns
Management LLC ENN II

Hampton Inn Indianapolis

–NE/Castleton

ARC Hospitality Portfolio II HIL TRS, LLC Hampton Inns Management LLC ARC
Hospitality Portfolio II Owner, LLC ARC Hospitality Portfolio II HIL TRS, LLC &
American Realty Capital Hospitality Grace Portfolio, LLC ARC Hospitality
Portfolio II HIL TRS, LLC, ARC Hospitality Portfolio II Owner, LLC , American
Realty Capital Hospitality Grace Portfolio, LLC & Hampton Inns Management LLC
ENN II Hampton Inn Knoxville – Airport ARC Hospitality Portfolio II HIL TRS, LLC
Hampton Inns Management LLC ARC Hospitality Portfolio II Owner, LLC ARC
Hospitality Portfolio II HIL TRS, LLC & American Realty Capital Hospitality
Grace Portfolio, LLC ARC Hospitality Portfolio II HIL TRS, LLC, ARC Hospitality
Portfolio II Owner, LLC , American Realty Capital Hospitality Grace Portfolio,
LLC & Hampton Inns Management LLC ENN II Hampton Inn Milford ARC Hospitality
Portfolio II HIL TRS, LLC Hampton Inns Management LLC ARC Hospitality Portfolio
II Owner, LLC ARC Hospitality Portfolio II HIL TRS, LLC & American Realty
Capital Hospitality Grace Portfolio, LLC ARC Hospitality Portfolio II HIL TRS,
LLC, ARC Hospitality Portfolio II Owner, LLC , American Realty Capital
Hospitality Grace Portfolio, LLC & Hampton Inns Management LLC ENN II Homewood
Suites by Hilton Augusta ARC Hospitality Portfolio II HIL TRS, LLC Homewood
Suites Management LLC ARC Hospitality Portfolio II Owner, LLC ARC Hospitality
Portfolio II HIL TRS, LLC & American Realty Capital Hospitality Grace Portfolio,
LLC ARC Hospitality Portfolio II HIL TRS, LLC, ARC Hospitality Portfolio II
Owner, LLC , American Realty Capital Hospitality Grace Portfolio, LLC & Homewood
Suites Management LLC ENN II Homewood Suites by Hilton Seattle Downtown ARC
Hospitality Portfolio II HIL TRS, LLC Homewood Suites Management LLC ARC
Hospitality Portfolio II Owner, LLC ARC Hospitality Portfolio II HIL TRS, LLC &
American Realty Capital Hospitality Grace Portfolio, LLC ARC Hospitality
Portfolio II HIL TRS, LLC, ARC Hospitality Portfolio II Owner, LLC , American
Realty Capital Hospitality Grace Portfolio, LLC & Homewood Suites Management LLC
ENN II Hampton Inn College Station ARC Hospitality Portfolio II NTC HIL TRS, LP
Hampton Inns Management LLC ARC Hospitality Portfolio II NTC Owner, LP ARC
Hospitality Portfolio II NTC HIL TRS, LP & American Realty Capital Hospitality
Grace Portfolio, LLC ARC Hospitality Portfolio II NTC HIL TRS, LP, ARC
Hospitality Portfolio II NTC Owner, LP, American Realty Capital Hospitality
Grace Portfolio, LLC & Hampton Inns Management LLC

  



 

 

 

Exhibit B

 



PORT- FOLIO HOTEL NAME ASSIGNEE ENN I Hampton Inn & Suites Boynton Beach ARC
Hospitality Portfolio I HIL TRS, LLC ENN I Hampton Inn & Suites Colorado Springs
Air Force Academy I-25 North ARC Hospitality Portfolio I HIL TRS, LLC ENN I
Hampton Inn Albany-Wolf Road (Airport) ARC Hospitality Portfolio I HIL TRS, LLC
ENN I Hampton Inn Baltimore/Glen Burnie ARC Hospitality Portfolio I HIL TRS, LLC
ENN I Hampton Inn Beckley ARC Hospitality Portfolio I HIL TRS, LLC ENN I Hampton
Inn Birmingham/Mountain Brook ARC Hospitality Portfolio I HIL TRS, LLC ENN I
Hampton Inn Boca Raton ARC Hospitality Portfolio I HIL TRS, LLC ENN I Hampton
Inn Boca Raton – Deerfield Beach ARC Hospitality Portfolio I HIL TRS, LLC ENN I
Hampton Inn Charleston- Airport/Coliseum ARC Hospitality Portfolio I HIL TRS,
LLC ENN I Hampton Inn Chattanooga-Airport/I- 75 ARC Hospitality Portfolio I HIL
TRS, LLC ENN I Hampton Inn Chicago/Gurnee ARC Hospitality Portfolio I HIL TRS,
LLC ENN I Hampton Inn Cleveland/Westlake ARC Hospitality Portfolio I HIL TRS,
LLC ENN I Hampton Inn Columbia - I-26 Airport ARC Hospitality Portfolio I HIL
TRS, LLC ENN I Hampton Inn Columbus/Dublin ARC Hospitality Portfolio I HIL TRS,
LLC

 



 

 

 

Exhibit B

 



PORT- FOLIO HOTEL NAME ASSIGNEE ENN I Hampton Inn Columbus-Airport ARC
Hospitality Portfolio I HIL TRS, LLC ENN I Hampton Inn Detroit/Madison
Heights/South Troy ARC Hospitality Portfolio I HIL TRS, LLC ENN I Hampton Inn
Detroit/Northville ARC Hospitality Portfolio I HIL TRS, LLC ENN I Hampton Inn
Kansas City/Overland Park ARC Hospitality Portfolio I HIL TRS, LLC ENN I Hampton
Inn Kansas City-Airport ARC Hospitality Portfolio I HIL TRS, LLC ENN I Hampton
Inn Memphis-Poplar ARC Hospitality Portfolio I HIL TRS, LLC ENN I Hampton Inn
Morgantown ARC Hospitality Portfolio I HIL TRS, LLC ENN I Hampton Inn
Norfolk-Naval Base ARC Hospitality Portfolio I HIL TRS, LLC ENN I Hampton Inn
Palm Beach Gardens ARC Hospitality Portfolio I HIL TRS, LLC ENN I Hampton Inn
Pickwick Dam - at Shiloh Falls ARC Hospitality Portfolio I HIL TRS, LLC ENN I
Hampton Inn Scranton at Montage Mountain ARC Hospitality Portfolio I HIL TRS,
LLC ENN I Hampton Inn St. Louis/Westport ARC Hospitality Portfolio I HIL TRS,
LLC ENN I Hampton Inn State College ARC Hospitality Portfolio I HIL TRS, LLC ENN
I Hampton Inn West Palm Beach Florida Turnpike ARC Hospitality Portfolio I HIL
TRS, LLC ENN I Homewood Suites by Hilton Hartford/Windsor Locks ARC Hospitality
Portfolio I HIL TRS, LLC

 



 

 

 

Exhibit B

 



PORT- FOLIO HOTEL NAME ASSIGNEE ENN I Homewood Suites by Hilton
Memphis-Germantown ARC Hospitality Portfolio I HIL TRS, LLC ENN I Homewood
Suites by Hilton Phoenix-Biltmore ARC Hospitality Portfolio I HIL TRS, LLC ENN I
Hampton Inn Charlotte/Gastonia ARC Hospitality Portfolio I NTC HIL TRS, LP ENN I
Hampton Inn Dallas -Addison ARC Hospitality Portfolio I NTC HIL TRS, LP ENN I
Hampton Inn Fayetteville I-95 10/25/2007 ARC Hospitality Portfolio I NTC HIL
TRS, LP ENN I Homewood Suites by Hilton San Antonio-Northwest ARC Hospitality
Portfolio I NTC HIL TRS, LP ENN II Hampton Inn Chicago/Naperville ARC
Hospitality Portfolio II HIL TRS, LLC ENN II

Hampton Inn Indianapolis–NE/Castleton

ARC Hospitality Portfolio II HIL TRS, LLC ENN II Hampton Inn Knoxville – Airport
ARC Hospitality Portfolio II HIL TRS, LLC ENN II Hampton Inn Milford ARC
Hospitality Portfolio II HIL TRS, LLC ENN II Homewood Suites by Hilton Augusta
ARC Hospitality Portfolio II HIL TRS, LLC ENN II Homewood Suites by Hilton
Seattle Downtown ARC Hospitality Portfolio II HIL TRS, LLC ENN II Hampton Inn
College Station ARC Hospitality Portfolio II NTC HIL TRS, LP

 



 

 

 



EXHIBIT C



 

1.       Definitions. Capitalized terms that are not specifically defined herein
shall have the meaning ascribed to such terms in the Management Agreement.

 

2.       Landlord and Lessee Consideration. Property Owner hereby acknowledges
that it:

 

(i)       derives and expects to derive benefits from this Agreement and
Lessee’s execution of the Management Agreement, and (ii) has determined that its
execution, delivery and performance of this Agreement directly benefit Property
Owner, are within the organizational purposes of Property Owner, and are in the
best interest of Property Owner; and Lessee hereby acknowledges that it: (A)
derives and expects to derive benefits from this Agreement and Lessee’s
execution of the Management Agreement, and (B) has determined that its
execution, delivery and performance of this Agreement directly benefit Lessee,
are within the organizational purposes of Lessee, and are in the best interest
of Lessee.

 

3.       Acknowledgement of Lease. The Lease shall not be construed to impose
any additional obligations or liabilities upon Manager, and shall not be
construed to modify or amend any of the rights and duties of the parties under
the Management Agreement. To the extent that any of the provisions of the
Management Agreement impose a greater or inconsistent obligation on Lessee than
the corresponding provisions of the Lease, Lessee shall be obligated to comply
with, and to take all actions necessary to prevent breaches or defaults under,
the relevant provisions of the Management Agreement. Manager shall have no duty,
obligation or liability to Property Owner or Lessee to (i) make any
determination as to whether any expense required to be paid by Manager hereunder
is a cost of Property Owner or Lessee or (ii) require that any costs or expenses
of Property Owner or Lessee be paid from funds that can be identified as
belonging to Property Owner or Lessee, respectively; it being the intent of the
parties to this Agreement that (x) except to the extent Manager agrees to make
Owner distributions to a Lessee bank account to the extent set forth in the
Management Agreement, Lessee and Property Owner shall look only to each other
and not to Manager with respect to moneys that may be owed one to the other
under the Management Agreement and/or the Lease, and (y) Manager need only look
to Lessee to pay (or arrange the payment of) operating costs of the Hotel and
other "Owner" obligations under the Management Agreement.

 

4.Property Owner and Lessee Representations and Warranties.

 

a.       Property Owner and Lessee each hereby represents and warrants that
Property Owner or its Affiliates has and will maintain direct or indirect
controlling and majority interest in Lessee

 

b.       Property Owner and Lessee each represent and warrant that to Property
Owner's and Lessee’s actual knowledge: (a) neither Property Owner nor Lessee
(including their respective directors and officers), nor any of their
Affiliates, subsidiaries, respective shareholders, beneficial owners of
non-publicly traded shareholders or, to Property Owner 's or Lessee’s knowledge,
the funding sources for any of the foregoing is a Specially Designated National
or Blocked Person; (b) neither Property Owner nor Lessee, nor any of their
respective Affiliates, subsidiaries, respective shareholders, beneficial owners
of non-publicly traded shareholders is directly or indirectly owned or
controlled by the government of any country that is subject to an embargo or
economic or trade sanctions by the United States government; (c) neither
Property Owner nor Lessee, or any of their respective Affiliates, subsidiaries,
respective shareholders, beneficial owners of non-publicly traded shareholders
is acting on behalf of a government of any country that is subject to such an
embargo; and (d) neither Property Owner nor Lessee, or any of their respective
Affiliates, subsidiaries, respective shareholders, beneficial owners of
non-publicly traded shareholders is involved in business arrangements or
otherwise engaged in transactions with countries subject to economic or trade
sanctions imposed by the United States government. Property Owner or Lessee (as
applicable) shall notify Manager in writing immediately upon the occurrence of
any event which would render the foregoing representations and warranties of
this Section 4b incorrect.

 

Page 1

 

 

5.       Termination of the Lease. The parties agree that the Management
Agreement and the rights and benefits of Manager thereunder shall not be
terminated or disturbed in any respect except in accordance with the terms of
the Management Agreement, and not as a result of any termination of the Lease.
Accordingly, if the Lease is terminated for any reason, including, without
limitation, expiration of the term thereof or the "rejection" thereof following
Bankruptcy (as defined below) of Lessee (collectively, a "Lease Termination"),
Property Owner: (a) shall recognize Manager’s rights under the Management
Agreement, (b) agree that Manager shall not be named as a party in any eviction
or other possessory action or proceeding, and that Manager shall not be
disturbed in its right to manage the Hotel pursuant to the Management Agreement,
and (c) shall at the time of or prior to such Lease Termination either (i) not
take any of the applicable actions described in clause (c)(ii) below (to the
extent such actions are applicable), in which case all of "Owner’s" rights,
benefits, privileges and obligations under the Management Agreement with respect
to periods after such Lease Termination shall be assumed directly by Property
Owner and the applicable parties hereto agree that the applicable provisions of
the Management Agreement reflecting the Lease structure shall be amended to
reflect such Lease Agreement Termination, or (ii) cause a successor Lessee,
consented to by Manager, which consent shall not be unreasonably withheld or
delayed, to (x) succeed to and assume Lessee’s obligations under the Lease, this
Agreement, and the Management Agreement (as may be amended) or (y) enter a new
lease with Property Owner in substantially the same form as the Lease, and
assume the rights and obligations of the Lessee (if any) under the Management
Agreement (as may be amended) and this Agreement (as may be amended), the intent
being that the relationship between any successor Lessee, Property Owner, and
Manager be under substantially the same terms and conditions as the relationship
between Lessee, Property Owner, and Manager hereunder and under the Management
Agreement and Lease.

 

6.       Guaranty. Property Owner hereby guarantees the complete and
satisfactory payment and performance of each and every obligation of Lessee as
"Owner" under the Management Agreement (the "Guaranteed Obligations"). Property
Owner hereby absolutely, irrevocably, and unconditionally guarantees that the
Guaranteed Obligations which are monetary obligations shall be paid when due and
payable and that the Guaranteed Obligations which are performance obligations
shall be fully performed at the times and in the manner such performance is
required by the Management Agreement. This guaranty is an absolute, irrevocable
and unconditional guaranty of payment and performance and the liability of
Property Owner hereunder shall be absolute and unconditional irrespective of:
(i) any lack of validity, irregularity or enforceability of the Management
Agreement (but only to the extent that such lack of validity, irregularity, or
enforceability arises out of or relates to the fact that Manager, unlike its
usual arrangements, is not contracting directly with Property Owner or Lessee
under the Management Agreement) or this Agreement; (ii) any change in the time,
manner, place or any other term or condition of payments due under the
Management Agreement or this Agreement, or any other amendment or waiver of, or
consent to, or any departure from, the Management Agreement or this Agreement;
or (iii) any other circumstances that might otherwise constitute a defense
available to Property Owner with respect to, or a discharge of, any of the
Guaranteed Obligations (other than because, or to the extent, the same have been
previously discharged in accordance with the terms of the Management Agreement,
and/or because Lessee would have a valid defense against Manager with respect to
such Guaranteed Obligations). If all or any part of the Guaranteed Obligations
shall not have been paid when due and payable or performed at the time
performance is required, Property Owner (without first requiring the Manager to
proceed against Lessee or any other party or any other security) shall pay or
cause to be paid to Manager the amount thereof as is then due and payable and
unpaid (including interest and other charges, if any, due thereon through the
date of payment in accordance with the applicable provisions of the Management
Agreement) or perform or cause to be performed such obligations in accordance
with the Management Agreement, within twenty (20) business days after receipt of
written notice from the Manager of the failure by Lessee to make such payment or
render such performance within the period required by the Management Agreement
including the passage of any applicable notice and cure periods. If for any
reason Property Owner fails to perform or cause to be performed such
obligations, Manager shall have the right to exercise any and all of the
remedies available at law or in equity, and Property Owner hereby agrees to pay
any and all reasonable expenses (including reasonable counsel fees and expenses)
incurred by Manager in enforcing its rights under this Agreement. The guaranty
contained in this Agreement: (A) is a continuing guaranty and shall remain in
full force and effect until the indefeasible satisfaction and discharge in full
of Lessee’s obligations as "Owner" under the Management Agreement and Property
Owner’s and Lessee’s obligations under this Agreement, and (B) shall continue to
be effective or shall be reinstated, as the case may be, if at any time any
payment under the Management Agreement or this Agreement becomes unrecoverable
from Lessee by operation of law or for any other reason or must otherwise be
returned by Manager upon the insolvency, bankruptcy or reorganization of
Property Owner or Lessee. The provisions of this Section shall survive the
expiration or termination of the Management Agreement and this Agreement. For
the avoidance of doubt, nothing in this Agreement shall curtail Lessee’s right
under Section 11.2.B.(vi) of the Management Agreement to terminate Manager at
any time without cause upon 90 days’ advance written notice, and in no event
shall Property Owner have any greater liability to Manager under this Section 6
than Lessee has under the Management Agreement.



 

Page 2

 

 

7.       Certain Property Owner Obligations. Property Owner agrees that it shall
comply with and be bound by the provisions of the Management Agreement, as it
may be amended, in accordance with the terms thereof and hereof, which relate to
restrictions on transfer and restrictions on financing, as if Property Owner
were "Owner" thereunder. Lessee further acknowledges and agrees to be bound by
the restrictions on Lessee’s transfer set forth in Section 13.1(a) and 13.1(b)
of the Management Agreement.

 

8.       Lease Modifications. Manager agrees that the Lease may be amended or
modified from time to time by agreement between Property Owner and Lessee and
Property Owner may exercise any one or more of its rights under the Lease from
time to time at Property Owner’s discretion (subject, in all events, to the
terms and conditions of Section 5 above), all without consent of Manager
(provided, however, that no such amendment or modification shall excuse Property
Owner or Lessee from its obligations hereunder or limit Property Owner’s or
Lessee’s obligations hereunder), and this Agreement shall continue in full force
and effect as to all such renewals, extensions and/or modifications and all such
exercise of rights. To the extent any amendment or modification to the Lease
results in provisions that would be would be inconsistent with the obligations
of the Property Owner or Lessee hereunder or under the Management Agreement, the
terms of the Management Agreement and this Agreement shall govern. Property
Owner and Lessee agree to deliver copies to Manager of any amendments or
modifications of the Lease promptly following the execution and delivery
thereof.

 

9.       Consents Under Management Agreement. Manager will look solely to Lessee
to satisfy Owner’s obligations and duties under the Management Agreement, except
as otherwise specifically provided in this Agreement or in the Management
Agreement. Without limiting the foregoing, except as otherwise specifically
provided in this Agreement or in the Management Agreement, Manager shall seek
all approvals and/or consents required from "Owner" under the Management
Agreement, and elections to be made by "Owner" under the Management Agreement,
solely from Lessee, and shall be entitled to rely and act on all approvals
and/or consents obtained or received from, or elections made by, Lessee under
any provisions or requirements of the Management Agreement, without any
obligation to confirm the granting of any approval or consent or the making of
such election by Lessee or Property Owner that may be required under the Lease,
or to obtain the signature of any representative of Lessee or Property Owner,
and Manager shall not be required to grant any additional time for Property
Owner to instruct the Lessee with respect to such matters. Property Owner agrees
that, in its exercise of rights under the Lease that affect Lessee’s exercise of
rights under the Management Agreement, Property Owner shall exercise such rights
under the same conditions and principles that apply to Lessee’s exercise of the
same rights under the Management Agreement, and shall, where a dispute is
referred for resolution in accordance with the Management Agreement, agree to be
bound by such resolution.

 

10.       Agreements Relating to Tenancy. In order to address the fact that
Lessee’s interest in the Hotel is leasehold, and to address certain other
related matters, the parties agree to the following modifications of the
Management Agreement, to be effective for so long as Lessee’s interest in the
Hotel is held through tenancy title (subject to the provisions of Section 6
above):

 

A.       In connection with a sale, assignment, or transfer of the Hotel and/or
Management Agreement, Property Owner and Lessee agree that an agreement in form
and substance similar to this Agreement (or assumption of this Agreement) will
be required from the transferee, assignee, and/or lessee in order to ensure that
Manager will incur no greater liability, cost or risk of termination of the
Management Agreement as a result of such sale, assignment or transfer of the
Hotel and/or Management Agreement.

  

B.       Property Owner and Lessee each agrees, where applicable, upon request
by Manager pursuant to the terms and conditions of the Management Agreement, not
to unreasonably withhold, condition or delay the prompt signing, without charge,
of applications for licenses, permits or other instruments necessary for
operation of the Hotel, which applications shall be prepared by Manager as
necessary from time to time.

 



Page 3

 

 

C.       Property Owner represents that Property Owner owns fee simple title to
the Hotel. Lessee represents that Lessee holds leasehold title to the Hotel,
free and clear of any and all liens, encumbrances or other charges, except for
those specifically permitted pursuant to the Management Agreement.

 

11.       Certain Provisions Regarding Bankruptcy. In the event the Lease shall
be rejected on behalf of Property Owner under Section 365 of the United States
Bankruptcy Code ("Code") or any other applicable law or authority ("Rejection"),
Lessee shall promptly notify Manager in writing of such Rejection and Lessee
shall, as directed by Manager, either treat the Lease as terminated by such
Rejection or retain its rights under the Lease as permitted by the Code or other
applicable law or authority. In the event the Management Agreement is terminated
as a result of Rejection on behalf of Lessee, the Management Agreement shall be
assumed by Property Owner , and Property Owner shall, if directed by Manager
(but only to the extent such right may be exercised under the Code or other
applicable law and authority), terminate the Lease (as applicable), subject to
the provisions of Section 5 hereof. Property Owner and Lessee each agrees that
it will not join in any involuntary petition against the other under the Code or
any other similar federal or state law providing for debtor relief, without the
consent of Manager.

 

12.       Term. The term of this Agreement shall commence on the date set forth
above and shall run concurrently with the term of the Management Agreement,
except as otherwise expressly set forth herein.

 

13.       Indemnification by Lessee. Lessee acknowledges that, notwithstanding
Property Owner’s contractual liability to Manager hereunder, Manager is
operating the Hotel for the benefit of Lessee, and Lessee agrees to hold
Property Owner harmless for any loss suffered by Property Owner as a result of
Lessee’s failure to timely perform all of the obligations assumed by Lessee.

 

14.       Notices. All notices and other communications provided for hereunder
shall be in writing, and shall be sent or delivered by the methods and to the
addresses for Lessee and Manager as required under the Management Agreement. The
address for Property Owner and Lessee for purposes of such notices is, as of the
date hereof:

 

ARC Hospitality Portfolio I HIL TRS, LLC

ARC Hospitality Portfolio I NTC HIL TRS, LP

ARC Hospitality Portfolio II HIL TRS, LLC

ARC Hospitality Portfolio II NTC HIL TRS LP

3950 University Drive, Suite 301

Fairfax, Virginia 22030

Attention: Jonathan Mehlman

 

with a copy to:

 

ARC Hospitality Portfolio I HIL TRS, LLC

ARC Hospitality Portfolio I NTC HIL TRS, LP

ARC Hospitality Portfolio II HIL TRS, LLC

ARC Hospitality Portfolio II NTC HIL TRS LP

3950 University Drive, Suite 301

Fairfax, Virginia 22030

Attention: Legal Department

 



Page 4

 

 

15.       REIT Compliance. Manager has been advised that Property Owner is
indirectly owned by American Realty Capital Hospitality Trust, Inc. (“REIT
Parent”), a REIT, and that Lessee is a “taxable REIT subsidiary” within the
meaning of Section 856(1) of the Internal Revenue Code of 1986, as amended,
together with all regulations promulgated thereunder (the “Code”). Manager
agrees that the provisions of this Section 15 shall apply for so long as the
Hotel is owned by Property Owner and leased to Lessee as part of any ownership
structure that is subject to REIT tax requirements.

 

A.       Property Owner has advised Manager that in order for REIT Parent to
qualify as a REIT, and Lessee to qualify as a taxable REIT subsidiary, Manager
must be an "eligible independent contractor" with respect to REIT Parent and the
Hotel must constitute a “qualified lodging facility,” as each such term is
defined in Section 856(d)(9) of the Code. For purposes of this Section 15A, if
the Manager is currently disregarded as an entity separate from its owner for
federal income tax purposes, any reference to “Manager” shall include the
Manager’s owner for federal income tax purposes. To that end, Manager and
Property Owner hereby agree as follows:

 

(i)       Manager shall not permit wagering activities to be conducted at or in
connection with the Hotel by any person who is engaged in the business of
accepting wagers and who is legally authorized to engage in such business at or
in connection with the Hotel throughout the term of the Management Agreement.
Property Owner, Lessee, and Manager agree that Manager shall not be deemed in
breach of this Section 15A(i) if Manager used commercially reasonable efforts to
comply with this Section 15A(i) and, notwithstanding such efforts, was not aware
of such wagering activities taking place at the Hotel, or if Manager was aware
of such wagering activities at the Hotel, Manager used reasonable efforts to
cause such activities to cease at the Hotel;

 

(ii)       As of the date of this Agreement, Manager represents to Property
Owner that it is currently engaged in the trade or business of operating
“qualified lodging facilities” (defined below) for a person who is not a Related
Person (defined below) with respect to (a) REIT Parent, (b) Property Owner or
(c) any direct or indirect subsidiary of the foregoing (“Unrelated Persons”).

 

(A)       “qualified lodging facility” means a “lodging facility” (defined
below), unless wagering activities are conducted at or in connection with such
facility by any person who is engaged in the business of accepting wagers and
who is legally authorized to engage in such business at or in connection with
such facility.

 

(B)       “lodging facility” means a hotel, motel or other establishment more
than one- half of the dwelling units in which are used on a transient basis, and
includes customary amenities and facilities operated as part of, or associated
with, the lodging facility so long as such amenities and facilities are
customary for other properties of a comparable size and class owned by other
owners unrelated to Property Owner.

 

(C)       “Related Person” shall have the same meaning as provided in Section
856(d)(9)(F) of the Code.

 

Notwithstanding the foregoing, Manager shall not, except as otherwise stated
above, be required to agree to actions which impair its rights or increase its
obligations under the Management Agreement or this Agreement, shall have no
independent obligation to be or remain familiar with requirements arising from
REIT Parent’s status as a REIT and shall be entitled to reimbursement by
Property Owner or Lessee of all reasonable costs incurred by Manager in
connection with, or as a result of, cooperation pursuant to this Section 15.A.

 

Page 5

 

 

B.       Manager agrees that Manager shall not enter into any assignment, lease,
sublease or license (including, but not limited to, with Manager or an affiliate
of Manager) with respect to the Hotel (or any part thereof), but expressly
excluding the rental of Hotel rooms and meeting or banquet space in the ordinary
course of business of the Hotel, without first providing Property Owner with a
copy thereof. Property Owner shall have twenty (20) days from the date of its
receipt of such proposed assignment, lease, sublease or license to give written
notice to Manager indicating whether such assignment, lease, sublease or license
could, in Property Owner's reasonable judgment, cause Property Owner to receive
or accrue any amount that would fail to qualify as "rents from real property"
within the meaning of Section 856(d) of the Code, or any similar or successor
provisions thereto. If Property Owner provides timely notice of its
determination that such proposed assignment, lease, sublease or license could
cause Property Owner to receive such an amount, then Manager will not enter into
such proposed assignment, lease, sublease or license. If Property Owner shall
fail to give Manager such written notice within such twenty (20) day period,
Property Owner shall be estopped from claiming that such assignment, lease,
sublease or license violates the terms of this Section 15.B.

 

16.Miscellaneous.

 

A.       Modification of this Agreement. No amendment, modification, alteration
or waiver of any provision of this Agreement shall be effective unless it is
signed by the parties hereto, and no waiver of any provision of this Agreement
by any party hereto, and no consent to any departure therefrom by any party
hereto, shall be effective unless it is in writing and signed by such party, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.

 

B.       No Waiver. No failure by any party hereto to exercise, and no delay in
exercising, any right under the Management Agreement or this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right preclude any other or further exercise thereof or the exercise of any
other right.

 

C.       Remedies Cumulative. The rights and remedies of any party hereto
provided in this Agreement are cumulative and are in addition to, and not
exclusive of, any rights or remedies provided by law or equity.

 

D.       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

E.       Severability. The invalidity, illegality or unenforceability of any one
or more phrases, sentences, clauses or sections contained in this Agreement
shall not affect the validity, legality or enforceability of the remaining
portions of this Agreement.

 

F.       Successors and Assigns. The parties hereto shall not assign or transfer
or permit the assignment or transfer of this Agreement without the prior written
consent of the other parties hereto, except that Lessee and Manager shall each
have the right and obligation to assign its respective interest in this
Agreement to any party to which its respective interest in the Management
Agreement may be assigned under the terms of the Management Agreement, and
Property Owner shall have the right and obligation to assign its interest in
this Agreement to any party to which its interest in the Hotel may be assigned,
subject to the requirements of the Management Agreement.

 

G.       Captions. The captions and headings of the sections and subsections of
this Agreement are for purposes of convenience and reference only and shall not
limit or otherwise affect the meaning hereof.

 

H.      Time of the Essence. Time shall be of the essence in the performance of
this Agreement.

 

I.       Incorporation of Recitals. The recitals hereto are incorporated herein
as part of this Agreement.

 

J.       Counterparts. This Agreement may be executed simultaneously in several
counterparts, each of which shall be deemed an original, but each of which,
taken together with the others shall constitute one and the same instrument.

 



Page 6

 

